BY THE COURT.
Epitomized Opinion
Published Only in Ohio Law Abstract
Schmidt was convicted in Dayton Municipal Court with having unlawfully, as a peddler and huckster, sold and offered for sale on the public streets of Dayton certain goods and merchandise, namely, ice, without having obtained and paid for a license. The affidavit further charged that the ice was not manufactured by Schmidt, and was not a product of his own raising, and that he did not have a license issued by the state to peddle or auction goods.
The conviction Was reversed by the Common Pleas. In sustaining the Common Pleas, the Court of Appeals held:
1. Before the city could secure a lawful conviction of the accused it was incumbent upon it to establish that he sold or offered for sale upon the public highways or - grounds of the city the ice, and that the sale was made as a peddler. As the evidence did not show this to be the case, the conviction was unwarranted.